Citation Nr: 1611408	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-17 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left hip and pelvis disability.

3.  Entitlement to service connection for an acquired psychiatric disorder with a sleep disorder, as secondary to a back disability.

4.  Entitlement to service connection for a gastrointestinal disorder, including gallstones, as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to May 2004.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Board remanded the Veteran's claims in November 2014 for further development.  Unfortunately, for the reasons discussed below, that development was not satisfactorily completed and further development is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that a copy of the November 2014 Board remand was returned as undeliverable in January 2015.  A review of the record indicates that the remand was mailed to a prior address of the Veteran, and that the Veteran's representative provided VA with an updated address in January 2012.  Further, the record shows that the Veteran's representative received a copy of the remand, and that the Veteran appeared for the scheduled VA examinations in accordance with the November 2014 remand directives.  Thus, any deficiency in the Board failing to provide a copy of the remand to the Veteran's current address was not prejudicial to the Veteran. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a back disability, a left hip and pelvis disability, an acquired psychiatric disorder, and a gastrointestinal disorder.  The record contains some indication that the orthopedic disabilities may have preexisted service.  

Preliminarily, the Board notes that pertinent records may be absent from the claims file.  In August 2012, the Veteran submitted medical records indicating he was seeking Social Security Disability Benefits (SSDI).  See June 2012 Medical Source Statement of Ability to do Work-Related Activities.  The suggestion of outstanding SSDI records is corroborated by a May 2014 request for a copy of the Veteran's claims file, sought as part of his claim for SSDI.  The records associated with his application may be relevant to the adjudication of these matters; thus appropriate steps should be taken to obtain any relevant Social Security Administration (SSA) records.

Moreover, the Veteran identified C. T., Nurse Practitioner at Synergy Health Care, as a source of treatment records with respect to his claimed disabilities in a May 2011 VA Form 21-4142.  In June and July 2011, the AOJ attempted to obtain records from C. T.  The AOJ notified the Veteran in a July 7, 2011 letter that after two attempts, it had received no response from C. T., and that the Veteran could contact C. T. and request she submit records or he could submit the records himself.  Records from C. T. do not appear in the claims file, although a copy of the completed VA Form 21-4142 noted above is associated with records from the Maine Medical Center.  However, the November 2011 Rating Decision and May 2012 Statement of the Case state that records from C. T. were received in May 2011 and reviewed in adjudicating the Veteran's claims.  As the existence of these records is ambiguous, on remand the AOJ should request the Veteran once again authorize the release of any records of private care he has received, including from C. T.  

Turning to the Veteran's claims, October 2002 private treatment records from Eastern Maine Medical Center show that the Veteran was hospitalized for injuries sustained in a motor vehicle accident, specifically pelvic fractures including the left superior pubic ramus, left ilium, left inferior superior ischial pubic ramus, and left sacroiliac joint.  See October 13, 2002 note.  These records also show the Veteran reported pain throughout his back.  See October 8, 2002 note.  The Veteran's December 2003 pre-service physical examination and report of medical history do not note any pertinent disabilities at entry to service.  In April 2004, the Veteran reported experiencing back pain after falling on a rock during an obstacle course, and was diagnosed with lumbar strain.  Subsequent April 2004 treatment records indicate the Veteran continued to report back pain, at which time he informed his physician that he was involved in a motor vehicle accident in October 2002 which resulted in pelvic, hip, and spinal fractures.  See April 26, 2004 screening note of acute medical care.  An April 2004 Entrance Physical Standards Board Proceeding indicated that x-rays showed degenerative changes in the left hip; it further noted diagnoses of chronic left hip and low back pain, and that the Veteran concurred with the proceedings and requested to be discharged.  

A Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  "Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

In its November 2014 remand, the Board instructed the AOJ to afford the Veteran a VA examination to address the likelihood that any diagnosed back and left hip and pelvis disabilities existed prior to service, whether any preexisting conditions were aggravated during service, and whether any non-preexisting conditions were caused by or had their onset during service.  The Board also requested opinions on whether any diagnosed acquired psychiatric disorder was related to service or to the Veteran's claimed back disability, and whether any diagnosed gastrointestinal disorder was related to service or to the Veteran's acquired psychiatric disorder.

The January 2015 VA examiner diagnosed the Veteran with lumbosacral strain and osteoarthritis of the hip, and indicated that both clearly and unmistakably existed prior to service.  However, the examiner did not provide a rationale for that conclusion.  Moreover, the examiner opined that both conditions were not aggravated by service, explaining that the Veteran had numerous serious injuries to his back and hip that occurred after military service and that those injuries were the most likely source of any aggravation to his 2002 injuries.  

This examination report is inadequate for several reasons.  First, an October 2009 addendum to a September 2009 VA examination report indicated x-rays of the thoracolumbar spine showed mild thoracic scoliosis.  However, the January 2015 VA examiner did not note this condition or address its etiology.  Moreover, the examiner failed to provide a rationale for his conclusion that the Veteran's back and hip disabilities clearly and unmistakably existed prior to service.  Nor did the examiner use the correct legal standard in determining that the Veteran's hip and back disabilities were not aggravated during service.  Further, the examiner's rationale was insufficient, in that he stated there was no evidence that the prior hip or back conditions were aggravated beyond their normal progression, without addressing the Veteran's April 2004 fall.  

The exact nature of the Veteran's scoliosis is unclear.  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 1990) (reissuing General Counsel  Opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant's military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  Indeed, diseases of hereditary origin may be considered to have been incurred in service if their symptomatology did not manifest itself until after entry on duty.  The mere genetic or other familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease.  Only when the symptomatology and / or the pathology exist can he or she be said to have developed the disease.  At what point the individual starts to manifest the symptoms of, or have pathological changes associated with the disease is a factual, not a legal issue.  Even when an hereditary disease has manifested some symptoms prior to entry on duty, it may be found to have been aggravated during service if it progresses during service at a greater rate than normally expected according to accepted medical authority.  VA VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 43,253 (1990); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).

The Veteran was also provided a VA psychiatric examination.  The examiner noted the Veteran's diagnosis of bipolar disorder.  The examiner rendered an internally inconsistent etiological opinion, stating that the Veteran's bipolar disorder was less likely than not secondary to his back disability.  The examiner then stated that it was more likely than not that pain from the Veteran's hip and back disabilities exacerbated symptoms of bipolar disorder.  Moreover, the examiner provided a conclusory rationale for these conflicting opinions.  Thus, an addendum opinion is necessary.

With respect to the Veteran's claim for a gastrointestinal disorder, the examiner diagnosed the Veteran with chronic cholecystitis, and noted the Veteran denied gallbladder problems during his military service.  The examiner provided a negative opinion on the relationship between the Veteran's military service and his gallbladder problems; however, in his May 2011 claim, the Veteran stated he was seeking service connection on a secondary basis.  The examiner neglected to provide an opinion on the relationship between the Veteran's acquired psychiatric disorder and any gastrointestinal disorder.  Thus, an addendum opinion is required.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any medical records, not already of record, pertaining to treatment for his claimed disabilities, including records from Synergy Health Care.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's claimed disabilities.  All records received should be associated with the claims file.

3.  Take any appropriate steps to obtain SSA records that pertain to the Veterans claim for disability benefits.

4.  After completing the above steps, afford the Veteran an examination by a clinician skilled in the diagnosis and treatment of orthopedic disabilities, to determine the current nature and etiology of his back and hip disabilities.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

a.  Identify any currently diagnosed back, left hip, and left pelvis disabilities.

b.  State whether the Veteran's thoracic scoliosis is a congenital/developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

c.  If it is a congenital / developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  Please provide a complete explanation for the opinion.

d.  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that scoliosis, and any other diagnosed back, left hip, and left pelvis disability preexisted active service.  Please provide a complete explanation for the opinion.

e.  If so, is it clear and unmistakable (obvious, manifest, and undebatable) that preexisting scoliosis, and any other preexisting back, left hip, and left pelvis disability WAS NOT aggravated (i.e., permanently worsened) during the Veteran's service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

f.  If there is not clear and unmistakable evidence that scoliosis or any diagnosed back, left hip, and left pelvis disability preexisted service and was not aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed back, left hip, or left pelvis disability had its onset in service or is otherwise related to service.

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Next, forward the Veteran's claims file to the examiner who rendered the January and March 2015 opinions (or a suitable substitute if this individual is unavailable) for an addendum opinion regarding the Veteran's psychiatric claim.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, the examiner should provide an opinion on the following:

a.  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time since May 2011.

b.  For each acquired psychiatric disorder identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is caused by his back disability.

c.  For each acquired psychiatric disorder identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is aggravated by his back disability.  Note that aggravation means that the non-service-connected disability underwent a permanent worsening beyond its natural progression due to the back disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Thereafter, forward the Veteran's claims file to the examiner who rendered the January 2015 opinion (or a suitable substitute if this individual is unavailable) for an addendum opinion regarding the Veteran's claimed gastrointestinal disorder.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, the examiner should provide an opinion on the following:

a.  Identify any gastrointestinal disorder that is currently manifested or is indicated in the evidence of record at any time since May 2011, to include chronic cholecystitis.

b.  For each gastrointestinal disorder identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is caused by his acquired psychiatric disorder.

c.  For each gastrointestinal disorder identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is aggravated by his acquired psychiatric disorder.  Note that aggravation means that the non-service-connected disability underwent a permanent worsening beyond its natural progression due to the acquired psychiatric disorder.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  Following completion of the foregoing, the AOJ must review the clinician's reports (and any addendums) and ensure that the above requested development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action will be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  Complete any other development deemed necessary, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






